DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 02/02/2021. Claims 1-10, 12-21, and 23-26 are pending in the application. Claims 1-2, 6-8, and 10 have been amended. Claims 12-21 and 23-26 are recently added. Claims 3a and 11 are recently cancelled. Claim 22 is missing from recent claim set filed on 02/02/2021.
Rejections Withdrawn
 	The rejection of claims 1-9 and 11 are rejected under 35 U.S.C. 112, second paragraph has been withdrawn in view of the amended claims as indicated by the applicant in the reply filed on 02/02/2021.
Response to Arguments
Applicant’s arguments, see page 8-12, filed on 02/02/2021, with respect to the rejection(s) of new claim(s) 12 and 15 under the prior arts of record have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sanjay S. Bagade on 04/24/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 22 is missing from claim set and therefore is cancelled.
Claim 1 has been amended as follow:
A fluid control valve for controlling fluid flow, the fluid control [[.]] valve comprising:
a base defining a fluid path therethrough such that the fluid path is fluidly coupled between a first space and a second space;
a traveler structure moveable relative to the base between an open configuration and a closed configuration, where in the open configuration the traveler structure permits fluid flow through the fluid path between the first space and the second space, and where in the closed configuration the traveler structure prevents flow through the fluid path;
an energy storage device disposed between the traveler structure and the base;
a restraining element that restrains the energy storage device in a stored energy condition where the traveler structure is in the closed configuration, where the restraining element is configured to degrade such that degradation of the restraining element releases the energy storage device from the stored energy condition to cause the traveler structure to move to the open configuration relative to the base, wherein the restraining element is configured to reduce in a mechanical integrity over a pre-determined period during exposure to environmental conditions.


Claim 13 has been amended as follow:
The fluid control valve of claim 12 
Claim 14 has been amended as follow:
The fluid control valve of claim 12 
Allowable Subject Matter
Claims 1-10, 12-21, and 23-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/MINH Q LE/            Primary Examiner, Art Unit 3753